 Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 1 of 27 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

                                      CASE NO.:

GLADYS PEREZ,

       Plaintiff (s),
v.

DANIELLA’S ALF LLC,
d/b/a DANIELLA’S LIFE ALF,
DAMARIS BALLESTER, and
ALEX ALMAGUER, individually,

      Defendants,
_____________________________/

                         COLLECTIVE ACTION COMPLAINT
                        (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

       COMES NOW the Plaintiff Gladys Perez, by and through the undersigned

counsel, and hereby sues Defendants Daniella'S ALF LLC, d/b/a Daniella's Life

ALF, Damaris Ballester, and Alex Almaguer, individually, and alleges:

                             Jurisdiction Venues and Parties

     1. This is an action to recover money damages for unpaid, minimum wages,

       overtime hours, and retaliation under the laws of the United States.

       Jurisdiction is conferred on the Court by Title 28 U.S.C. § 1337 and by Title

       29 U.S.C. §201-219 (Section 216 (b) for jurisdictional placement).




                                       Page 1 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 2 of 27 PageID 2




  2. Plaintiff Gladys Perez was a resident of Hillsborough County, Florida,

     within the Honorable Court jurisdiction. Plaintiff is a covered employee for

     purposes of the Act.

  3. Corporate Defendant Daniella's ALF LLC, d/b/a Daniella's Life ALF

     (hereinafter Daniella's ALF, or Defendant) is a Florida corporation, having

     a place of business in Hillsborough County, Florida. Defendant was and is

     engaged in interstate commerce.

  4. The individual Defendants Damaris Ballester and Alex Almaguer were and

     are now owners/partners/officers/and managers of Daniella's ALF.

     Defendants Damaris Ballester and Alex Almaguer were the employers of

     Plaintiff and others similarly situated within the meaning of Section 3(d) of

     the "Fair Labor Standards Act" [29 U.S.C. § 203(d)], and they are jointly liable

     for the Plaintiff's damages.

  5. All the actions raised in this complaint took place in Hillsborough County,

     Florida, within this Court's jurisdiction.




                                General Allegations




                                    Page 2 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 3 of 27 PageID 3




  6. Plaintiff Gladys Perez brings this cause of action as a collective action to

     recover from the Defendants minimum wages, overtime compensation

     liquidated damages and the costs and reasonable attorney's fees under the

     provisions of Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq

     (the "FLA or the "ACT"), on behalf of Plaintiff and all other current and

     former employees similarly situated to Plaintiff ("the asserted class") and

     who worked in excess of forty (40) hours during one or more weeks on or

     after January 2021, (the "material time") without being adequately

     compensated.

  7. Defendant Daniella's ALF is an Assisted Living Facility that provides room,

     board, personal, and healthcare services to the elderly and infirm. This

     Assisted Living Facility is a residential care facility "primarily engaged in

     the care of the sick, the aged, or the mentally ill" within the meaning of

     Section 3(s)(1)(B) of the FLSA. Therefore Defendant is an enterprise

     subjected to FLSA coverage.

  8. Defendants Daniella's ALF, Damaris Ballester, and Alex Almaguer

     employed Plaintiff GLADYS PEREZ as a non-exempted, full-time caregiver

     from January 15, 2021, to February 16, 2021 or 4 weeks plus four days.

  9. Plaintiff was promised a salary of $500.00 weekly, covering 40 hours of

     work, or a regular rate of $12.50 an hour.


                                   Page 3 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 4 of 27 PageID 4




  10. Plaintiff was required to sleep at the facility as a condition for employment

     and convenient for the Employer.

  11. Plaintiff was assigned to work as a caregiver for the elderly and Alzheimer's

     patients, who resided at Daniella's ALF assisted living facility.

  12. The Plaintiff's duties at the residential facility consisted of cooking three

     meals per day, feeding the patients, cleaning, assisting the elderly patients

     with daily living activities such as bathing, dressing, grooming, changing

     diapers, administering medicines, etc.

  13. Plaintiff worked seven days per week from Monday to Sunday during the

     relevant employment period with the Defendants. Plaintiff began to work

     at 6:00 AM and finished her daily tasks at 10:00 PM (16 hours each day).

     Every week Plaintiff worked a minimum of 112 hours. Plaintiff was unable

     to take bonafide lunch hours.

  14. Plaintiff stayed alone at the facility, taking care of the needs of elderly and

     sick patients. After 10:00 PM, Plaintiff was not completely relieved from her

     responsibility as a caregiver. Plaintiff frequently had to attend to the needs

     of ailing patients. Plaintiff was not able to get an uninterrupted night's sleep.

  15. Furthermore, Plaintiff was required to sleep at the facility as a condition for

     employment, but Defendants did not provide Plaintiff with adequate and

     safe sleeping quarters or living accommodations. Every night, Plaintiff was


                                    Page 4 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 5 of 27 PageID 5




     left alone to supervise and take care of the residents, and she was forced to

     sleep on a sofa in the living room. Plaintiff was the night "on call" to attend

     to the needs of patients who could not sleep normally.

  16. At least three nights per week, Plaintiff worked 1 hour after 10:00 PM, which

     represents three additional overtime hours every week. Thus, every week

     Plaintiff worked a minimum of 115 hours.

  17. Plaintiff worked more than 40 regular hours per week, but she was not paid

     her wages timely.

  18. On or about February 10, 2021, Defendants paid Plaintiff for two weeks of

     work. Plaintiff deposited the check, but it was not honored. Following the

     instruction of her employers, Plaintiff cashed the check at the Amscot store

     a few days later, but the check did not get through, and she had to return

     the money plus bounced check expenses.

  19. Plaintiff complained several times about her unpaid wages, and the owner

     of the business, Damaris Ballester, promised to fix the problem. Plaintiff

     continued working, expecting to be paid.

  20. Nevertheless, on or about February 16, 2021, a Plaintiff's family member

     called the business owner Alex Almaguer to request Plaintiff's due wages.

     Defendant Alex Almaguer got very upset and used profanities to deny the

     payment, and he proffered threats against Plaintiff and her relative.


                                   Page 5 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 6 of 27 PageID 6




  21. On or about February 16, 2021, Plaintiff was forced to leave, she had been

     working four weeks plus four days, and she received only a bad check. After

     Plaintiff left, she received a threatening call from Damaris Ballester

     dissuading her to continue her demands for unpaid wages.

  22. Moreover, during her entire employment with Defendants, Plaintiff always

     worked more than 112 hours per week. Nevertheless, Plaintiff never was

     paid her regular wages, and she was not compensated for overtime hours

     worked.

  23. Plaintiff did not clock-in-and-out, but the Defendants were able to keep

     track of the hours worked by Plaintiff, and they perfectly knew about the

     number of hours worked by her.

  24. Therefore, Defendants willfully failed to pay Plaintiff for overtime hours at

     the rate of time and one-half her regular rate for every hour that she worked

     over forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act

     of 1938 (29 U.S.C. 207(a)(1).

  25. Plaintiff Gladys Perez seeks to recover unpaid minimum wages and

     overtime wages accumulated during her entire employment period with

     Defendants, plus retaliatory damages, liquidated damages, and any other

     relief allowable by law.




                                     Page 6 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 7 of 27 PageID 7




  26. Plaintiff also requests the reimbursement of $102.00 corresponding to the

     expenses caused by the bad check.

                            Collective Action Allegations

  27. Plaintiff brings this action pursuant to the Fair Labor Standards Act, 29

     U.S.C. §§201, et seq. ("the Act"). Section 216 (b) for jurisdictional placement).

  28. Plaintiff contends that Defendants, in this case, violated the Fair Labor

     Standards Act by failing to pay the Plaintiff and other similarly situated

     individuals the proper compensation for regular hours and overtime hours

     every at the rate of time and one-half their regular rate.

  29. The additional persons who may become Plaintiffs in this action are weekly-

     paid employees and/or former employees of Defendants who are and were

     subject to the unlawful payroll practices and procedures of Defendants and

     were not paid regular and overtime hours at the rate of time and one half

     their regular rate of pay for every hour worked over forty.

                          COUNT I:
       WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
      FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

  30. Plaintiff re-adopts every factual allegation as stated in paragraphs 1-29

     above as set out in full herein.

  31. This cause of action is brought by Plaintiff Gladys Perez as a collective

     action to recover from the Defendants overtime compensation, liquidated


                                    Page 7 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 8 of 27 PageID 8




    damages, costs, and reasonable attorney's fees under the provisions of the

    Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq (the "FLA or the

    "ACT"), on behalf of Plaintiff and all other current and former employees

    similarly situated to Plaintiff ("the asserted class") and who worked more

    than forty (40) hours during one or more weeks on or after January 2021,

    (the "material time") without being compensated "at a rate not less than one

    and a half times the regular rate at which he is employed."

  32. Defendant Daniella's ALF was and is engaged in interstate commerce as

     defined in §3(s) of the Act, 29 U.S.C. § 203(s)(1)(B). Defendant is an assisted

     living facility that provides room, board, personal, and healthcare services

     to the elderly and infirm. This assisted living facility is "primarily engaged

     in the care of the sick, the aged, or the mentally ill." Therefore, there is

     enterprise coverage.

  33. Plaintiff and those similarly situated employees were employed by an

     enterprise engaged in interstate commerce. Plaintiff and those similarly-

     situated worked as a caregiver at a facility engaged in the care of the sick,

     the aged, or the mentally ill". Therefore, there is enterprise individual

     coverage.

  34. For the reasons stated above, Defendant Daniella's ALF must comply with

    the minimum wage and overtime requirements of the FLSA.


                                   Page 8 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 9 of 27 PageID 9




  35. Defendants Daniella's ALF Damaris Ballester and Alex Almaguer employed

     Plaintiff    Gladys   Perez   as   a   non-exempted,     full-time   caregiver,

     approximately from January 15, 2021, to February 16, 2021, or 4 weeks plus

     four days.

  36. Plaintiff was promised a salary of $500.00 weekly, covering 40 hours of

     work, or a regular rate of $12.50 an hour.

  37. Plaintiff was required to sleep at the facility as a condition for employment

     and convenience for the Employer.

  38. Plaintiff was assigned to work as a caregiver for the elderly and Alzheimer's

     patients residing at Daniella's ALF, assisted living facility.

  39. Plaintiff regularly worked 7 days every week during her employment with

     the Defendants, from Monday to Sunday, from 6:00 AM to 10:00 PM (16

     hours each day). After 10:00 PM, at least three times per week, Plaintiff

     worked 1 hour or a total of 3 additional overtime hours every week. Thus,

     Plaintiff worked a total of 115 hours every week. Plaintiff was unable to

     take bonafide lunch hours.

  40. Plaintiff worked more than 40 hours per week. However, Plaintiff did not

     get any payment for regular and overtime hours.

  41. Plaintiff did not clock-in-and-out, but Defendants were able to keep track of

     the hours worked by Plaintiff and other similarly situated individuals.


                                    Page 9 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 10 of 27 PageID 10




      Defendants knew about the number of hours worked by Plaintiff and other

      similarly situated individuals.

   42. Therefore, Defendants willfully failed to pay Plaintiff for overtime hours at

      the rate of time and one-half her regular rate for every hour that she worked

      over forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act

      of 1938 (29 U.S.C. 207(a)(1).

   43. The records, if any, concerning the number of hours worked by the Plaintiff

      and those similarly situated and the compensation paid to such employees

      should be in the Defendants' possession and custody. However, the

      Defendants did not maintain time accurate records of hours worked by the

      Plaintiff and other employees upon information and belief.

   44. The Defendants violated the record-keeping requirements of FLSA, 29 CFR

      Part 516.

   45. Defendants never posted any notice, as required by the Fair Labor

      Standards Act and Federal Law, to inform employees of their Federal rights

      to overtime and minimum wage payments.

   46. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

   47. Prior to the completion of discovery and the best of Plaintiff's knowledge, at

      the time of the filing of this complaint, is as follows:

      * Please note that these amounts are based on a preliminary calculation.
      After proper discovery, the Plaintiff will adjust her statement of claim.
                                      Page 10 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 11 of 27 PageID 11




         a. Total amount of alleged unpaid O/T wages:

            Six Thousand Seventy-Five Dollars and 00/100 ($6,075.00)

         b. Calculation of such wages:

            Total period of employment: 4 weeks plus 4 days
            Relevant weeks of employment: 4 weeks plus 4 days weeks
            Total hours worked: 115 hours weekly
            Total unpaid O/T hours: 75 O/T hours
            Wage rate: $12.50 an hour x 1.5= $18.75
            O/T rate: $18.75

            1.- Unpaid overtime for 4 weeks

             O/T rate $18.75 x 75 O/T hours=$1,406.25 weekly x 4
             Weeks = $5,625.00

            2.- Unpaid O/T for 4 days with 64 hours/24 O/T hours

             O/T rate $18.75 x 24 O/T hours=$450.00

             Total # 1, and # 2: $6,075.00

             Nature of wages (e.g., overtime or straight time):

             This amount represents unpaid overtime wages.

   48. At all times, the Employers/Defendants failed to comply with Title 29

      U.S.C. §207 (a) (1). In that, Plaintiff and those similarly situated performed

      services and worked more than the maximum hours provided by the Act,

      but no provision was made by the Defendants to properly pay them at the

      rate of time and one half for all hours worked over forty hours (40) per

      workweek as provided in said Act.

                                   Page 11 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 12 of 27 PageID 12




   49. Defendants knew and showed reckless disregard of the provisions of the

      Act concerning the payment of overtime wages as required by the Fair Labor

      Standards Act and remain owing Plaintiff and those similarly-situated these

      overtime wages since the commencement of Plaintiff's and those similarly

      situated employee's employment with Defendants as set forth above, and

      Plaintiff and those similarly situated are entitled to recover double damages.

   50. At times mentioned, individual Defendants Damaris Ballester and Alex

      Almaguer were the owners/partners and operated Daniella's ALF.

      Defendants Damaris Ballester and Alex Almaguer were the employers of

      Plaintiff and others similarly situated, within the meaning of Section 3(d) of

      the "Fair Labor Standards Act" [29 U.S.C. § 203(d)]. In that, these individual

      Defendants acted directly in Daniella's ALF's interests concerning its

      employees, including Plaintiff and others similarly situated. Defendants

      Damaris Ballester and Alex Almaguer had absolute financial and

      operational control of the Corporation, determining terms and working

      conditions of Plaintiff and other similarly situated employees, and they are

      jointly and severally liable for the Plaintiff's damages.

   51. Defendants Daniella's ALF, Damaris Ballester, and Alex Almaguer willfully

      and intentionally refused to pay Plaintiff overtime wages at the rate of time

      and one half her regular rate, as required by the law of the United States and


                                    Page 12 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 13 of 27 PageID 13




      remain owing Plaintiff these overtime wages since the commencement of

      Plaintiff's employment with Defendants as set forth above.

   52. Plaintiff has retained the law offices of the undersigned attorney to

      represent her in this action and is obligated to pay a reasonable attorneys'

      fee.

                                Prayer for Relief

WHEREFORE, Plaintiff Gladys Perez and those similarly situated respectfully

requests that this Honorable Court:

      A. Enter judgment for Plaintiff Gladys Perez and other similarly situated

         individuals and against the Defendants Daniella's ALF, Damaris

         Ballester, and Alex Almaguer, based on Defendants' willful violations of

         the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and

      B. Award Plaintiff Gladys Perez actual damages in the amount shown to be

         due for unpaid overtime compensation for hours worked over forty

         weekly, with interest; and

      C. Award Plaintiff an equal amount in double damages/liquidated

         damages; and

      D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

      E. Grant such other and further relief as this Court deems equitable and just

         and/or available pursuant to Federal Law.


                                   Page 13 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 14 of 27 PageID 14




                                 Demand for a Jury Trial

Plaintiff Gladys Perez demands trial by a jury of all issues triable as of right by a jury.

                                COUNT II:
          F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION:
         FAILURE TO PAY MINIMUM WAGE; AGAINST ALL DEFENDANTS

   53. Plaintiff Gladys Perez re-adopts every factual allegation as stated in paragraphs 1-

       29 of this complaint as if set out in full herein.

   54. This action is brought by Plaintiff Gladys Perez and those similarly situated to

       recover from the Employer Daniella's ALF unpaid minimum wages, as well as an

       additional amount as liquidated damages, costs, and reasonable attorney's fees

       under the provisions of 29 U.S.C. § 201 et seq., and specifically under the

       provisions of 29 U.S.C. §206.

   55. Defendant Daniella's ALF was and is engaged in interstate commerce as defined

       in §3(s) of the Act, 29 U.S.C. § 203(s)(1)(B). The Defendant is an assisted living

       facility that provides healthcare services to the elderly and infirm. This assisted

       living facility is "primarily engaged in the care of the sick, the aged, or the mentally

       ill." Therefore, there is enterprise coverage.

   56. Plaintiff and those similarly situated employees were employed by an enterprise

       engaged in interstate commerce. Plaintiff and those similarly-situated worked as

       a caregiver at a facility engaged in the care of the sick, the aged, or the mentally

       ill". Therefore, there is enterprise individual coverage.



                                         Page 14 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 15 of 27 PageID 15




   57. By reason of the foregoing, Defendant's business activities involve those to which

      the Fair Labor Standards Act applies.

   58. U.S.C. §206 states "Every Employer shall pay to each of his employees who in any

      workweek is engaged in commerce or the production of goods for commerce, or

      is employed in an enterprise engaged in commerce or the production of goods for

      commerce, wages at the following rates:

       (1) except as otherwise provided in this section, not less than—

             (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

             (B) $6.55 an hour, beginning 12 months after that 60th day; and

             (C) $7.25 an hour, beginning 24 months after that 60th day

   59. Defendants Daniella's ALF, Damaris Ballester, and Alex Almaguer employed

      Plaintiff Gladys Perez as a non-exempted, full-time caregiver from January 15, 2021,

      to February 16, 2021, or 4 weeks plus 4 days.

   60. Plaintiff was promised a salary of $500.00 weekly, covering 40 hours of work, or a

      regular rate of $12.50 an hour.

   61. Plaintiff was required to sleep at the facility as a condition for employment and

      convenience for the Employer.

   62. Plaintiff regularly worked 7 days per week during her employment with the

      Defendants, from Monday to Sunday, from 6:00 AM to 10:00 PM. After 10:00 PM,

      at least 3 times per week, Plaintiff worked 1 hour or a total of 3 additional overtime

      hours every week. Thus, Plaintiff worked a total of 115 hours every week. Plaintiff

      was unable to take bonafide lunch hours.

                                        Page 15 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 16 of 27 PageID 16




   63. Plaintiff worked more than 40 hours per week. However, Plaintiff did not get any

      payment for regular and overtime hours. Defendants did not pay Plaintiff her

      wages at any rate, not even at the minimum wage rate.

   64. Plaintiff did not clock-in-and-out, but Defendants were able to keep track of the

      hours worked by Plaintiff and other similarly situated individuals. Defendants

      knew about the number of hours worked by Plaintiff and other similarly situated

      individuals.

   65. Therefore, Defendants failed to pay Plaintiff minimum wages, in violation of the

      Fair Labor Standards Act of 1938 (29 U.S.C. §206 (a)).

   66. The records, if any, concerning the number of hours worked by Plaintiff and all

      other similarly situated employees and the compensation paid to such employees

      should be in the possession and custody of Defendants. However, upon

      information and belief, Defendants did not maintain accurate and complete time

      records of hours worked by Plaintiff and other employees in the asserted class.

   67. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

   68. Defendants never posted any notice, as required by the Fair Labor Standards Act

      and Federal Law, to inform employees of their Federal rights to overtime and

      minimum wage payments. Defendants violated the Posting requirements of 29

      U.S.C. § 516.4.

   69. Prior to the completion of discovery, and to the best of Plaintiff's knowledge, at

      the time of the filing of this complaint, Plaintiff's good faith estimate of unpaid

      wages are as follows:

                                     Page 16 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 17 of 27 PageID 17




      *Please note that these amounts are based on a preliminary calculation and that
      these figures could be subject to modification as discovery could dictate.
      *Florida minimum wage is higher than federal minimum wage, as per FLSA
      regulations the higher minimum wage rate applies.

         a. Total amount of alleged unpaid wages:

            One Thousand Six Hundred Sixty Dollars and 80/100 ($1,660.80)

         b. Calculation of such wages:

            Total time of employment: 4 weeks plus 4 days
            Relevant weeks of employment: 4 weeks plus 4 days
            Total number of unpaid weeks: 4 weeks plus 4 days
            Total number of unpaid regular hours: 40 hours per week
            Florida Minimum wage rate 2021: $8.65

            1.- Unpaid Minimum wages for 4 weeks

             Fl minimum wage $8.65x40 hours=$346.00 weekly x 4
             Weeks=$1,384.00

            2.- Unpaid Minimum wages for 4 days with 32 regular hours

             Fl minimum wage $8.65x32 hours=$276.80

             Total # 1, and # 2: $1,660.80

             Nature of wages:

            This amount represents unpaid minimum wages at Florida
            Minimum wage rate.

   70. Defendants Daniella's ALF Damaris Ballester and Alex Almaguer

      unlawfully failed to pay Plaintiff minimum wages. Plaintiff seeks to recover

      for minimum wage violations accumulated from the date of hire through

      Plaintiff's last employment date.

                                    Page 17 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 18 of 27 PageID 18




   71. Defendants Daniella's ALF, Damaris Ballester, and Alex Almaguer knew

      and showed reckless disregard of the provisions of the Act concerning the

      payment of minimum wages as required by the Fair Labor Standards Act

      and remain owing Plaintiff and those similarly-situated these minimum

      wages since the commencement of Plaintiff and those similarly situated

      employees' employment with Defendants as set forth above, and Plaintiff

      and those similarly situated are entitled to recover double damages.

   72. At times mentioned, individual Defendants Damaris Ballester and Alex

      Almaguer were the owners/partners/ officers and managers of Daniella's

      ALF. Defendants Daniella's ALF, Damaris Ballester, and Alex Almaguer

      were the employers of Plaintiff and others similarly situated within the

      meaning of Section 3(d) of the "Fair Labor Standards Act" [29 U.S.C. §

      203(d)]. In that, these individual Defendants acted directly in Daniella's

      ALF's interests concerning its employees, including Plaintiff and others

      similarly situated. Defendants Damaris Ballester, and Alex Almaguer had

      financial and operational control of the Corporation, determining terms,

      and working conditions of Plaintiff and other similarly situated employees,

      and they are jointly and severally liable for Plaintiff's damages.

   73. Defendants Daniella's ALF, Damaris Ballester, and Alex Almaguer willfully

      and intentionally refused to pay Plaintiff minimum wages as required by


                                    Page 18 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 19 of 27 PageID 19




      the United States' law and remain owing Plaintiff these minimum wages

      since the commencement of Plaintiff's employment with Defendants.

   74. Plaintiff has retained the law offices of the undersigned attorney to

      represent her in this action and is obligated to pay a reasonable attorneys'

      fee.

                               PRAYER FOR RELIEF

WHEREFORE, Plaintiff Gladys Perez and those similarly situated respectfully

request that this Honorable Court:

     A. Enter judgment for Plaintiff Gladys Perez and against the Defendants

         Daniella's ALF, Damaris Ballester, and Alex Almaguer based on

         Defendants' willful violations of the Fair Labor Standards Act, 29 U.S.C.

         § 201 et seq. and other Federal Regulations; and

     B. Award Plaintiff actual damages in the amount shown to be due for

         unpaid minimum wages, with interest; and

     C. Award Plaintiff an equal amount in double damages/liquidated

         damages; and

     D. Award Plaintiff reasonable attorney's fees and costs of suit; and

     E. Grant such other and further relief as this Court deems equitable and just

         and/or available pursuant to Federal Law.

                             Demand for a Jury Trial


                                     Page 19 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 20 of 27 PageID 20




Plaintiff Gladys Perez and those similarly situated demand trial by a jury of all

issues triable as of right by a jury.

                        COUNT III:
  FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
           RETALIATORY CONSTRUCTIVE DISCHARGE;
                 AGAINST ALL DEFENDANTS

   75. Plaintiff Gladys Perez re-adopts every factual allegation as stated in

      paragraphs 1-29 of this complaint as if set out in full herein.

   76. Defendant Daniella's ALF was and is engaged in interstate commerce as

      defined in §3(s) of the Act, 29 U.S.C. § 203(s)(1)(B). Defendant is an assisted

      living facility that provides healthcare services to the elderly and infirm.

      This assisted living facility is "primarily engaged in the care of the sick, the

      aged, or the mentally ill." Therefore, there is enterprise coverage.

   77. Plaintiff and those similarly situated employees were employed by an

      enterprise engaged in interstate commerce. Plaintiff and those similarly-

      situated worked as a caregiver at a facility engaged in the care of the sick,

      the aged, or the mentally ill". Therefore, there is enterprise individual

      coverage.

   78. By reason of the foregoing, Defendant's business activities involve those to

      which the Fair Labor Standards Act applies.




                                        Page 20 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 21 of 27 PageID 21




   79. 29 U.S.C. § 206 (a) (1) states "….an Employer must pay a minimum wage of

      $5.15/hr. to an employee who is engaged in commerce...." [29 U.S.C. § 206

      (a) (1)].

   80. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more

      than forty hours in any workweek, the employer must compensate the

      employee for hours over forty at the rate of at least one and one-half times

      the employee's regular rate…"

   81. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person—

      "to discharge or in any other manner discriminate against any employee

      because such employee has filed any complaint or instituted or caused to be

      instituted any proceeding under or related to this chapter, or has testified or

      is about to testify in any such proceeding,......"

   82. Defendants Daniella's ALF, Damaris Ballester, and Alex Almaguer

      employed Plaintiff Gladys Perez as a non-exempted, full-time caregiver from

      January 15, 2021, to February 16, 2021, or 4 weeks plus 4 days.

   83. Plaintiff was promised a salary of $500.00 weekly, covering 40 hours of

      work, or a regular rate of $12.50 an hour.

   84. Plaintiff was required to sleep at the facility as a condition for employment

      and convenience for the Employer.

   85. During her employment with the Defendants, Plaintiff regularly worked 7


                                     Page 21 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 22 of 27 PageID 22




      days per week, from Monday to Sunday, from 6:00 AM to 10:00 PM. After

      10:00 PM, at least 3 times per week, Plaintiff worked 1 hour or a total of 3

      additional overtime hours every week. Thus, Plaintiff worked a total of 115

      hours every week. Plaintiff was unable to take bonafide lunch hours.

   86. Plaintiff worked more than 40 hours per week. However, Plaintiff did not

      get any payment for regular and overtime hours. Defendants did not pay

      Plaintiff her wages at any rate, not even the minimum wage rate.

   87. Plaintiff did not clock-in-and-out, but Defendants were able to keep track of

      the hours worked by Plaintiff and other similarly situated individuals.

      Defendants knew about the number of hours worked by Plaintiff and other

      similarly situated individuals.

   88. Therefore, Defendants willfully failed to pay Plaintiff minimum wages and

      overtime hours at the rate of time and one-half her regular rate for every

      hour that she worked over forty (40), in violation of Section 7 (a) of the Fair

      Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

   89. Plaintiff complained several times about the lack of payment with the

      owners of the business.

   90. These complaints constituted protected activity under 29 U.S.C. 215(a)(3)

   91. On or about February 10, 2021, Defendants paid Plaintiff for two weeks of

      work. Plaintiff deposited the check, but it was not honored; it was a bad


                                    Page 22 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 23 of 27 PageID 23




      check. Following her employers' instructions, Plaintiff cashed the check at

      the Amscot store a few days later, but she had to return the money plus

      bounced check expenses.

   92. Plaintiff complained several times about her unpaid wages, and the owner

      of the business, Damaris Ballester, promised to fix the problem. Plaintiff

      continued working, expecting to be paid.

   93. These complaints constituted protected activity under 29 U.S.C. 215(a)(3).

   94. Nevertheless, on or about February 16, 2021, a Plaintiff's family member, on

      her behalf, called the owner of the business Alex Almaguer to request

      Plaintiff's due wages. Defendant Alex Almaguer got very upset and used

      profanities to deny the payment, and proffered threats against Plaintiff and

      her relative. Plaintiff was scared for her physical integrity and left the

      workplace immediately.

   95. On or about February 16, 2021, Plaintiff was forced to resign from her

      employment with Defendants because Defendants denied the payment of

      regular and overtime hours, and she received threats and intimidation.

      Plaintiff could not continue working without adequate payment, and she

      could not work under deteriorated conditions.




                                   Page 23 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 24 of 27 PageID 24




   96. Consequently, on or about February 16, 2021, Plaintiff was constructively

      discharged because Defendants deliberately created unfair working

      conditions that any reasonable person could not accept.

   97. After Plaintiff left, she received a threatening call from Damaris Ballester

      that dissuaded her from continuing her unpaid wages requests.

   98. At all times during her employment, Plaintiff performed her work

      satisfactorily. There was no reason other than unlawful employment

      practices to discharge Plaintiff constructively.

   99. The termination of Plaintiff Gladys Perez by the Defendants was directly

      and proximately caused by the Defendants' unjustified retaliation against

      Plaintiff because she complained about the lack of regular and overtime

      payment, in violation of Federal Law.

   100.     At times mentioned, individual Defendants Damaris Ballester and

      Alex Almaguer were the owners/partners/ officers and managers of

      Daniella's ALF. Defendants Daniella's ALF, Damaris Ballester, and Alex

      Almaguer were the employers of Plaintiff and others similarly situated

      within the meaning of Section 3(d) of the "Fair Labor Standards Act" [29

      U.S.C. § 203(d)]. In that, these individual Defendants acted directly in

      Daniella's ALF's interests concerning its employees, including Plaintiff and

      others similarly situated. Defendants Damaris Ballester and Alex Almaguer


                                    Page 24 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 25 of 27 PageID 25




      had financial and operational control of the Corporation, determining terms

      and working conditions of Plaintiff and other similarly situated employees,

      and they are jointly and severally liable for Plaintiff's damages.

   101.     Defendants Daniella's Alf, Damaris Ballester, and Alex Almaguer

      willfully and maliciously retaliated against Plaintiff Gladys Perez by

      engaging in a retaliatory action that was materially adverse to a reasonable

      employee and with the purpose to dissuade Plaintiff from exercising her

      rights under 29 U.S.C. 215(a)(3).

   102.     The motivating factor which caused Plaintiff Gladys Perez to be fired

      from the business, as described above, was her complaints seeking regular

      and overtime wages from the Defendants. In other words, Plaintiff would

      not have been fired but for her complaints about overtime wages.

   103.     The Defendants' constructive discharge of Plaintiff was in direct

      violation of 29 U.S.C. 215 (a)(3) and, as a direct result, Plaintiff has been

      damaged.

   104.     Plaintiff Gladys Perez has retained the law offices of the undersigned

      attorney to represent her in this action and is obligated to pay a reasonable

      attorney's fees and costs.

                              PRAYER FOR RELIEF

WHEREFORE, Plaintiff Gladys Perez respectfully requests that this Honorable


                                    Page 25 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 26 of 27 PageID 26




Court:

     A. Enter judgment declaring that the constructive discharge of Plaintiff

         Gladys Perez by Defendants Daniella's ALF, Damaris Ballester, and Alex

         Almaguer was an unlawful act of retaliation in violation of 29 U.S.C. 215

         (a) (3).

     B. Enter judgment against Defendants Daniella's ALF Damaris Ballester and

         Alex Almaguer awarding Plaintiff Gladys Perez liquidated damages in

         an amount equal to the amount awarded as consequential damages;

     C. For all back wages from the date of discharge to the present date and an

         equal amount of back wages as liquidated damages

     D. Enter judgment awarding Plaintiff reasonable attorney's fees and costs of

         this suit; and

     E. Grant such other and further relief as this Court deems necessary and

         proper.




                                   Page 26 of 27
Case 8:21-cv-00714-CEH-CPT Document 1 Filed 03/25/21 Page 27 of 27 PageID 27




                              Demand for a Jury Trial

   Plaintiff GLADYS PEREZ demands trial by a jury of all issues triable as of right

by a jury.

Dated: March 25, 2021

                                        Respectfully submitted,


                                        By: _/s/ Zandro E. Palma____
                                        ZANDRO E. PALMA, P.A.
                                        Florida Bar No.: 0024031
                                        9100 S. Dadeland Blvd.
                                        Suite 1500
                                        Miami, FL 33156
                                        Telephone:       (305) 446-1500
                                        Facsimile:       (305) 446-1502
                                        zep@thepalmalawgroup.com
                                        Attorney for Plaintiff




                                   Page 27 of 27
